PER CURIAM.
Epitomized Opinion
In the trial court a verdict was rendered against the Railway Company for $2,500. A motion for a new trial was made, and upon the granting of the motion the verdict was reduced to $1,500 and then the motion was overruled, the court finding that neither passion or prejudice entered into the verdict of the jury, but that it was merely excessive as to the evidence on the extent of the injury. The Court of Appeals in sustaining the judgment of the Common Pieas heia:
This matter was submitted to the jury under proper instructions and if- there was an. excessive verdict, the court sought to cure it. Wet can see no error that will relieve a reversal and the judgment will therefore be affirmed. •